DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election of species: PIK3CA mutation, H1047R, and trastuzumab in the reply filed on 5/25/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Claims 6 and 15-19 are withdrawn from consideration as being directed to non elected species.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the 
Claims 1, 4-5, 7, and 20-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Moore (Moore et al; US Pregrant Publication 2007/0104721; cited in the IDS dated 8/16/2019), Berns (Berns et al; Cancer Research, vol 12, 2007; pages 395-402: cited in IDS dated 8/16/2019), Ellis (Ellis et al; Clinical Cancer Research, vol 13, pages 5661-5662; 2007), Burstein (Burstein et al; Cancer Research, vol 69, abstract 37, meeting 2008; cited in IDS dated 8/16/2019), and  Walko (Walko et al; Clinical Therapeutics, vol 27, 2005).
Moore teaches methods of treating metastatic breast cancer comprising administering a combination of neratinib (HKI-272) and Herceptin (trastuzumab) (see abstract), including with additional cancer therapeutic antimetabolites such as Capecitabine (see para 0055).  Instant claims 1, 4, 5, 7, and 20-22 differ from the teachings of Moore, in that Moore does not teach administering neratinib, Herceptin, and capecitabine to a subject that is positive for an H1047R PIK3CA mutation.  
However, Berns teaches that activating PIK3CA mutations, including H1047R (claim 4), occur in breast cancer and are associated with poor prognosis after trastuzumab therapy.  Berns teaches identifying mutations with PCR (claim 5).
Ellis teaches and provides motivation for ErbB2 targeting in breast cancers that show PI3K gene mutation.   Ellis teaches that trastuzumab therapy has made significant inroads into the mortality associated with ErbB2 positive breast cancer, but that such agent is only partially 
Burstein teaches treatment of breast cancer with a pan ErbB receptor tyrosine kinase inhibitor, neratinib at a dose of 240 mg daily, showed robust antitumor activity, including in patients who had prior treatment with trastuzumab.  
Walko teaches that Capecitabine has been approved for the treatment of metastatic breast cancer either as a single agent or in combination, while breast cancer clinical trials have administered various dosing regimens of Capecitabine with other therapeutic agents (pages 30-34, tables I-II).   
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include treatment of breast cancer patients with PIK3CA mutations, including the H1047 mutation, in the methods of Moore, including in combination with other ErbB2 inhibitors and PI3K inhibitors (claim 7, including trastuzumab).  Given that Berns teaches that PIK3CA activating mutations are found in breast cancer and associated with poor prognosis after trastuzumab therapy and Ellis teaches that ErbB2 positive breast cancers, for which trastuzumab resistance continues to be a problem, show PIK3CA mutations, the ordinary artisan would understand that breast cancer patients with PIK3CA activating mutations, including the H1047R mutation, would be candidates for treatment with neratinib, Herceptin, and capecitabine.  Additionally, with regard to claim 22, The ordinary artisan would be motivated to administer neratinib, and capecitabine to patients with trastuzumab resistance as Burstein teaches treatment of breast cancer with a pan ErbB tyrosine kinase inhibitor, neratinib at a dose of 240 mg daily, showed robust antitumor activity, including in patients who had prior treatment with trastuzumab and the known therapeutic efficacy of capecitabine in the treatment of metastatic breast cancer (see Walko).  

Claims 1, 4-5, 7, and 20-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Zacharchuk in view of Berns (Berns et al; Cancer Research, vol 12, 2007; pages 395-402: cited in IDS dated 8/16/2019), Ellis (Ellis et al; Clinical Cancer Research, vol 13, pages 
The applied reference has a common inventor with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 103(a) might be overcome by: (1) a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor of this application and is thus not an invention “by another”; (2) a showing of a date of invention for the claimed subject matter of the application which corresponds to subject matter disclosed but not claimed in the reference, prior to the effective U.S. filing date of the reference under 37 CFR 1.131(a); or (3) an oath or declaration under 37 CFR 1.131(c) stating that the application and reference are currently owned by the same party and that the inventor or joint inventors (i.e., the inventive entity) named in the application is the prior inventor under pre-AIA  35 U.S.C. 104 as in effect on March 15, 2013, together with a terminal disclaimer in accordance with 37 CFR 1.321(c). This rejection might also be overcome by showing that the reference is disqualified under pre-AIA  35 U.S.C. 103(c) as prior art in a rejection under pre-AIA  35 U.S.C. 103(a). See MPEP §§ 2146 et seq. 
Zacharchuk teaches methods of treating ErbB-2 positive metastatic breast cancer in a subject comprising administering neratinib and capecitabine.  Instant claims 1, 4, 5, 7, and 20-22 differ from the claims of Zacharchuk in that Zacharchuk does not teach administering neratinib and capecitabine to a subject that is positive for an H1047R PIK3CA mutation.  
However, Berns teaches that activating PIK3CA mutations, including H1047R (claim 4), occur in breast cancer and are associated with poor prognosis after trastuzumab therapy.  Berns teaches identifying mutations with PCR (claim 5).

Burstein teaches treatment of breast cancer with a pan ErbB receptor tyrosine kinase inhibitor, neratinib at a dose of 240 mg daily, showed robust antitumor activity, including in patients who had prior treatment with trastuzumab.  
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include treatment of breast cancer patients with PIK3CA mutations, including the H1047 mutation, in the methods of Zacharchuk, including in combination with other ErbB2 inhibitors and PI3K inhibitors (claim 7, including trastuzumab).  Given that Berns teaches that PIK3CA activating mutations are found in breast cancer and associated with poor prognosis after trastuzumab therapy and Ellis teaches that ErbB2 positive breast cancers, for which trastuzumab resistance continues to be a problem, show PIK3CA mutations, the ordinary artisan would understand that breast cancer patients with PIK3CA activating mutations, including the H1047R mutation, would be candidates for treatment with neratinib and capecitabine.  The ordinary artisan would be motivated to administer neratinib and capecitabine to such patients with trastuzumab resistance as Burstein teaches treatment of breast cancer with a pan ErbB tyrosine kinase inhibitor, neratinib at a dose of 240 mg daily, showed robust antitumor activity, including in patients who had prior treatment with trastuzumab.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely 
Claims 1, 4, 5, 7 and 20-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 8,669,273 in view of Berns (Berns et al; Cancer Research, vol 12, 2007; pages 395-402: cited in IDS dated 8/16/2019), Ellis (Ellis et al; Clinical Cancer Research, vol 13, pages 5661-5662; 2007), and Burstein (Burstein et al; Cancer Research, vol 69, abstract 37, meeting 2008; cited in IDS dated 8/16/2019).   
The claims of ‘273 are directed to methods of treating ErbB-2 positive metastatic breast cancer in a subject comprising administering neratinib and capecitabine.  Instant claims 1, 4, 5, and 20-22 differ from the claims of ‘273 in that ‘273 does not teach administering neratinib and capecitabine to a subject that is positive for an H1047R PIK3CA mutation.  
However, Berns teaches that activating PIK3CA mutations, including H1047R (claim 4), occur in breast cancer and are associated with poor prognosis after trastuzumab therapy.  Berns teaches identifying mutations with PCR (claim 5).
Ellis teaches and provides motivation for ErbB2 targeting in breast cancers that show PI3K gene mutation.   Ellis teaches that trastuzumab therapy has made significant inroads into the mortality associated with ErbB2 positive breast cancer, but that such agent is only partially effective and resistance remains a problem.  Ellis teaches that clinical trials should be conducted with a combination of ErbB2 inhibitors, and PI3K pathway inhibitors.  
Burstein teaches treatment of breast cancer with a pan ErbB receptor tyrosine kinase inhibitor, neratinib at a dose of 240 mg daily, showed robust antitumor activity, including in patients who had prior treatment with trastuzumab.  


Conclusion
No claims are allowed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Jehanne Sitton whose telephone number is (571) 272-0752.  The examiner is a hoteling examiner and can normally be reached Mondays-Fridays from 8:00 AM to 2:00 PM.  

	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.

	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/JEHANNE S SITTON/Primary Examiner, Art Unit 1634